Citation Nr: 1415538	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability characterized by right hand muscle cramps.

2.  Entitlement to service connection for disability characterized by left hand muscle cramps.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served from March to December 1980, June to August 1980, and January 1990 to December 2008, to include on active duty for training (ACDUTRA) and inactive duty (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in May 2011. 

The Board observes that the Veteran disagreed with the denial of entitlement to service connection for leg cramps, and a statement of the case as to these issues was issued in August 2010.  Although the Veteran included feet on a February 2010 Substantive Appeal, this was prior to the issuance of a statement of the case.  As such, this issue was not properly appealed, and is not before the Board at this time.  

In addition, the Veteran has indicated some concern over whether the 10 percent rating for his service-connected thumb was granted as an increase.  The Board observes that the rating increase was granted; however, this increase did not alter his overall combined rating, which is not determined purely by adding rating percentages, but rather according to a statutorily-prescribed formula.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for right and left hand muscle cramps.  He indicated that these were residuals of his in-service dehydration in 1990, and that he has experienced such hand cramps ever since service.  

In June 2011 the Veteran submitted authorization and release forms to obtain records from Dr. D. Rich, and Dr. Etechi, who reportedly treated his hand cramps.  As such, remand for development consistent with VA's duty to assist is necessary.  Such records should be requested and if available, associated with the claim.  

If any evidence obtained indicates presence of a current right and/or left hand disorder, the Board finds that a VA examination will be necessary to address etiology of the claimed disorder (particularly in light of the Veteran's reported symptomatology and documented in-service heat exhaustion). The examiner should indicate whether it is at least as likely as not that there is a right and/or left hand cramping disorder that was incurred in or caused by service, to include the Veteran's in-service dehydration.

Accordingly, the case is REMANDED for the following action:

1.  Verify and compile a list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.

2.  With any necessary assistance from the Veteran, request the private treatment records from Dr. Rich and Dr. Etechi, and if available, associate these with the record.  In addition, any available outstanding VA treatment records should be associated with the record.

3.  If and only if upon receipt of all available outstanding treatment records there is indication of a presence of a current right and/or left hand disorder, scheduled the Veteran for a VA examination.  To the extent possible, the timeframes of the Veteran's active duty, ACDUTRA, and INACDUTRA should be provided to the VA examiner for review prior to reaching his/her opinion.  Access to Virtual VA/VBMS, should also be provided to the examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed right or left hand cramping disorder was caused by an injury or disease incurred during a period of active service or ACDUTRA, or due to an injury sustained during a period of inactive duty training. 

The examiner is asked to specifically address the Veteran's dehydration in 1990, and reported hand cramping at that time and ever since. 

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided. 

4.  The RO or the AMC should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
G. JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


